               Case 2:20-mj-00977-VCF Document 2 Filed 01/04/21 Page 1 of 2




 1   NICHOLAS TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   BRIAN WHANG
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     brian.whang@usdoj.gov
 6   Attorneys for the United States of America

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
      IN THE MATTER OF THE SEARCH OF: Magistrate No. 2:20-mj-977-VCF
 9
      A black LG cell phone, model LM-                   MOTION TO UNSEAL
10    X102U, serial number 801CYMR482307-7               SEARCH WARRANT

11    CURRENTLY IN THE CUSTODY OF
      THE FBI AT 1787 W. LAKE MEAD
12    BLVD. IN LAS VEGAS, NEVADA

13
                The United States of America, by Nicholas Trutanich, United States Attorney,
14
     and his assistant Brian Whang, hereby moves this Court for an Order to unseal the Search
15
     Warrant, Affidavit and related legal process in the above captioned matter.
16
            The search warrant and affidavit were issued on November 9, 2020, and sealed at
17
     that time to protect the integrity of an ongoing investigation. The Government seeks to
18
     unseal the above captioned matter so that documents may be provided in discovery.
19
                DATED this 30th day of December, 2020.
20
                                                  Nicholas Trutanich
21                                                United States Attorney

22                                                __/s/ Brian Whang__________
                                                  Brian Whang
23                                                Assistant United States Attorney

24
              Case 2:20-mj-00977-VCF Document 2 Filed 01/04/21 Page 2 of 2




 1
                             UNITED STATES DISTRICT COURT
 2                                DISTRICT OF NEVADA

 3
      IN THE MATTER OF THE SEARCH OF:                  Magistrate No. 2:20-mj-977-VCF
 4
      A black LG cell phone, model LM-
 5    X102U, serial number 801CYMR482307-7             ORDER TO UNSEAL

 6    CURRENTLY IN THE CUSTODY OF
      THE FBI AT 1787 W. LAKE MEAD
 7    BLVD. IN LAS VEGAS, NEVADA

 8

 9          Based upon the Motion of the Government, and good cause appearing, the Court

10   orders that the above captioned matter and all documents filed therein are unsealed.

11

12

13                                             IT IS SO ORDERED:

14
                                               _______________________________________
15                                             THE HONORABLE CAM FERENBACH
                                               UNITED STATES MAGISTRATE JUDGE
16
                                                        1-4-2021
17                                             DATED: _________________________

18

19

20

21

22

23

24
                                               2
